PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/324,984
Filing Date: 7 Jul 2014
Appellant(s): Downing, Robert, Scott



__________________
M. Brad Lawrence
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US 2013/0257574) in view of Budelman (US 6,244,331).
Regarding claim 1, Downing et al.(figure 1-3 and para 0015-0021) discloses a substrate (101) that is configured to circulate coolant (see figure 3); an outer cylindrical 102) arranged on the substrate and defining an internal cavity (see para 0015); a wound inductor core arranged in the internal cavity (see figure 3); a condenser (303) arranged between the wound inductor core and the substrate (see figure 3); a working fluid disposed in the internal cavity (see figure 3) and in contact with each of the inductor core and the condenser (see figure 3);
Downing et al.(para 0020 and claim 4) discloses wherein the condenser is designed in a circular configuration and wherein the condenser can use a pin-fin condenser and teaches wherein the condenser is configured to condense vaporized working fluid as it traverses through the condenser.(see para 0020-0021)
Downing et al. does not expressly disclose a drawing showing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser. 
Budelman (Col 3, lines 20-37 and figure 4) provides a teaching disclosing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser. (see figure 4 disclosing the pin fins are spaced non-uniformly such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to design wherein a plurality of pin fins extending from a surface 

Regarding claim 5, Downing et al.(para 0020) discloses wherein the condenser is configured to condense the vaporized working fluid through heat exchange with the substrate. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “condenser is configured to condense the vaporized working fluid “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Regarding claim 6, Downing et al.(para 0020) discloses the condenser is configured to provide a higher velocity of the vaporized working fluid as it traverses radially through the condenser. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “condenser is configured to provide a higher velocity of the vaporized working fluid “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation 
Regarding claim 7, Downing et al.(para 0020) discloses the condenser is configured to have a decreased flow area from an outer circumference to a central downcomer opening as a function of vaporized working fluid to condensed working fluid in a flow stream through the condenser. Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “the condenser is configured to have a decreased flow area from an outer circumference “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).

 (2) Response to Argument
The appellant’s argues that claim 1 requires pin fins extending from a substrate in a circular array such that the pin fins are spaced non-uniformly such that the number of pins is greater on an outer circumference of the condenser than adjacent pins adjacent to a central downcomer opening of the condenser. The cited prior art Budelman figure 4 teaches that the spacing between radially adjacent pins is uniform and not non-uniform since the pins are arranged in columns that each are two pins wide; thereby allowing for uniform spacing between pins in each column and uniform 
As previously mentioned in the rejection above, the prior art of Downing et al.(para 0020 and claim 4) discloses wherein the condenser is designed in a circular configuration and wherein the condenser can use a pin-fin condenser and teaches 
wherein the condenser is configured to condense vaporized working fluid as it traverses through the condenser.(see para 0020-0021)
Downing et al. does not expressly disclose a drawing showing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the 
outer circumference of the condenser than adjacent to a central downcomer opening of the condenser.
The prior art Budelman (figure 4) discloses a circular array where the pin-fins has a plurality of sections on the outer circumference that are non-uninform.

    PNG
    media_image2.png
    740
    920
    media_image2.png
    Greyscale

the non-uniformly pin structure is one alternative for the condenser structure which can provide efficient cooling of the inductor assembly and it does not provide any criticality by using this specific structure.
Also, designing a plurality of pin fins extending from a surface of the condenser and arranged in a circular array such that the pin fins are spaced non-uniformly, such that number of pins is greater on the outer circumference of the condenser than adjacent to a central downcomer opening of the condenser would have been an obvious design consideration based on intended application/environment use. Such as to allow for a specific heating resistance to be established for specific real world application the inductive device is implemented for. 
The prior arts of Downing in view Budelman pin condenser structure can provide an efficient cooling of the inductor assembly as similar to the applicant claimed invention. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RONALD HINSON/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.